           Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 1 of 39



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

ELENA BOTTS, on behalf of herself and
all others similarly situated,
Plaintiff,
                                                           Civil Action No. ELH-20-1335
       v.

THE JOHNS HOPKINS UNIVERSITY,
Defendant.


                                  MEMORANDUM OPINION

       The COVID-19 global pandemic is the worst public health crisis that the world has

experienced in 100 years. 1 Given the potentially severe consequences of contracting the virus, the

pandemic produced unparalleled and exceptional circumstances impacting every aspect of our

lives. Indeed, for a significant period of time, life as we have known it came to a halt. As mitigation

efforts began to take hold in March 2020, many businesses and schools were forced to shut their

doors, including Johns Hopkins University (“JHU,” “Johns Hopkins,” “Hopkins,” or

“University”).

       On or about March 11, 2020, in response to the public health crisis, Johns Hopkins

announced the closure of its campus. And, like many institutions of higher learning, Johns

Hopkins fashioned an alternative in teaching methodology, so that its students could continue their

studies. In particular, Hopkins transitioned to online, remote learning.




       1
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. See Naming the Coronavirus Disease
and the Virus that Causes It, WORLD HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June
15, 2020).
            Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 2 of 39



        Through the summer and fall semesters of 2020, as the pandemic continued, the

University’s campus remained closed and its offerings continued to be virtual.               But, the

University’s tuition remained almost the same for most students.

        The failure of JHU to remit and reduce tuition and fees, despite the move to online

instruction, led plaintiff Elena Botts, a graduate student in JHU’s School of International Studies

(“SAIS”), to file suit against Hopkins.        See ECF 1 (“Complaint”); ECF 35 (“Amended

Complaint”). Botts filed a putative class action against the University, on behalf of herself,

undergraduate, and graduate students, complaining that Hopkins “has not apportioned the

[financial] burden in an equitable manner . . . .” ECF 35, ¶ 2. 2 Botts complains that JHU has

“retained all collected tuition, fees, and related payments since the Spring 2020 semester . . . .” Id.

¶ 3. She also alleges that Hopkins has “demanded” tuition and fees consistent with an “on-campus

educational experience.” Id. Because of the suspension of in-person instruction, Botts seeks a

partial refund of tuition and fees, claiming that the University “has not delivered the educational

services, facilities, access and/or opportunities” that were “expected, were promised, contracted

for and paid for. . . .” Id.

        The Amended Complaint contains three counts: breach of contract (Count I); unjust

enrichment (Count II); and violations of the Maryland Consumer Protection Act (“MCPA”), Md.

Code (2013 Repl. Vol., 2017 Supp.), §§ 13-101 et seq. of the Commercial Law Article (“C.L.”)

(Count III). All three counts are asserted on behalf of all three classes: the “Spring 2020 Semester

Class”; the “Summer 2020 Semester Class”; and the “Fall 2020 Semester and Beyond Class.” Each


        2
          Plaintiff is a citizen of Virginia who currently resides in Maine. ECF 35, ¶ 7. She asserts
jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A), “as modified by the Class Action Fairness Act
of 2005” (“CAFA”), because at least one member of the class is a citizen of a different state than
defendant, there are more than 100 members of the class, and the aggregate amount in controversy
exceeds $5,000,000. ECF 35, ¶ 11; see 28 U.S.C. § 1337.

                                                  2
           Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 3 of 39



class includes undergraduate and graduate students who paid “tuition and/or fees for in-person

educational services that Johns Hopkins did not provide” during the relevant semester. Plaintiff

seeks damages in the form of “reimbursement, return, and disgorgement of the pro-rated portion

of tuition and fees” paid for the Spring 2020 semester and the subsequent semesters of online

learning, to account “for the diminished value of online learning.” Id. ¶¶ 61, 62.

       Johns Hopkins has moved to dismiss the Amended Complaint for failure to state a claim,

pursuant to Fed. R. Civ. P. 12(b)(6). ECF 42. The motion is supported by a memorandum of law.

ECF 42-1 (collectively, the “Motion”). Plaintiff opposes the Motion. ECF 43 (the “Opposition”).

Defendant has replied. ECF 44 (the “Reply”).

       Notably, this class action is one of many brought by students against colleges and

universities, complaining about tuition and fees in light of the pandemic. Indeed, since the filing

of the Reply, both sides have filed notices of supplemental authority, bringing to the Court’s

attention several recent decisions in some of these suits. See ECF 45 to ECF 56.

       No hearing is necessary to resolve the Motion. See Local Rule 105.6. For the reasons that

follow, I shall deny the Motion as to Counts I and II and grant the Motion as to Count III.

                                      I.    Factual Background 3

       Founded in 1876, Johns Hopkins is a “private research university” centered in Baltimore

with approximately 23,000 students in its graduate and undergraduate programs. ECF 35, ¶ 9. It



       3
         In this Memorandum Opinion, I cite to the electronic pagination. The electronic
pagination does not always correspond to the page numbers on the parties’ written submissions.

        Given the posture of the case, I must assume the truth of all factual allegations in the
Complaint. See Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019). However, the Court may
“take judicial notice of ‘matters of public record’ and other information that, under Federal Rule
of Evidence 201, constitute ‘adjudicative facts.’” Goldfarb v. Mayor & City Council of Baltimore,
791 F.3d 500, 508 (4th Cir. 2015).

                                                 3
           Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 4 of 39



“boasts” a 140 acre “main campus” in Baltimore, with a wide variety of facilities, and also has “a

substantial campus in the District of Columbia.” Id. ¶ 15. In its Motion, JHU points out that Johns

Hopkins actually has a total of eleven campuses. See ECF 42-1 at 7. 4 The University has an

endowment of approximately $6.28 billion dollars. ECF 35, ¶ 9.

       Plaintiff claims that Johns Hopkins “holds itself out through its website, educational and

promotional literature, and through in-person activities such as campus tours, as being as [sic] an

elite residential research university.” Id. ¶ 15. And, when “students apply to become admitted to

one of its graduate or undergraduate programs, such students have the expectation that they would

have use of the campus and educational facilities” and continue “their studies through the

attainment of a degree.” Id. ¶¶ 16, 17.

       Botts asserts that the admissions offer from Johns Hopkins “promises a live, in-person

education at one” of the University’s campuses. Id. ¶ 20. Further, the admissions letter provides

that the student will be “‘joining a vibrant campus’” where the student “‘will learn alongside

intellectually adventurous peers under the guidance of faculty who are experts in their fields….’”

Id. In addition, the admissions offer states: “‘We can’t wait to see what you will contribute to our

campus….’” Id.

       According to plaintiff, the JHU website “expressly promises that students will receive an

in-person, on-campus educational experience.” Id. ¶ 22. It states: “‘Admitted first year students

will receive additional information about their enrollment at Johns Hopkins in April. This will

include details about housing, dining, academic advising, registration, [o]rientation and more.’”

Id.


       4
         In its Motion, JHU includes many factual assertions that are not included in the Amended
Complaint. These facts are not properly considered at this juncture. But, the number of campuses
is not material to the issues here.

                                                 4
         Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 5 of 39



       Further, plaintiff alleges that Johns Hopkins touts “the value of its campus life”; “its

research capabilities”; “its various libraries”; residing on campus; the “significance of

‘Experiential Learning’”; the “importance of in-person interactions”; “the benefits of in-person

extracurricular activities”; and participation in “student clubs.” Id. ¶¶ 40, 42-49. For instance, the

website states: “‘Living on campus is an indispensable piece of the Hopkins undergraduate

experience.’” Id. ¶ 44 (quoting Housing & Dining, JOHNS HOPKINS UNIVERSITY (May 21, 2020)

https://www.jhu.edu/life/housing-dining/). As to “Experiential Learning,” the website claims that,

“‘[t]hrough study treks, practicum projects, staff rides, career treks, and internships, you will gain

practical, hands-on experience.’” Id. ¶ 45 (quoting Experiential Learning, SAIS (May 27, 2020),

https://sais.jhu.edu/student-experience/experiential-learning). And, with respect to one of JHU’s

on-campus libraries, the website proclaims: “‘Mason Library provides services, collections, and

technologies that support the Johns Hopkins SAIS community. From one-on-one consultations

with librarians to spaces for academic collaboration, the library is a hub of activity for students.’”

Id. ¶ 49 (quoting Our Libraries, SAIS (May 27, 2020), https://sais.jhu.edu/faculty-research/our-

libraries (May 27, 2020)).

       Moreover, Botts alleges that Johns Hopkins “requires students to be on campus in order to

be enrolled.” Id. ¶ 41 (emphasis in original). For example, the student handbook for SAIS provides:

“Students who are not on campus during the first two weeks of the semester may be required to

[move] enrollment to a future term.” Id.

       The Spring 2020 semester began on January 15, 2020, “on-campus and in-person as usual,

and as expected.” Id. ¶ 24. The semester was scheduled to end on May 12, 2020. Id. However,

about halfway through the semester, on March 5, 2020, Maryland Governor Lawrence (“Larry”)

Hogan, Jr. declared a state of emergency and catastrophic health emergency to control and prevent



                                                  5
              Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 6 of 39



the spread of COVID-19 in Maryland. See State of Maryland, Declaration of State of Emergency

and Existence of Catastrophic Health Emergency – COVID-19 (Mar. 5, 2020). A week later, on

March 11, 2020, the World Health Organization declared COVID-19 a global pandemic. See

Rolling       Updates   on   Coronavirus     Disease    (COVID-19),     WORLD      HEALTH     ORG.,

https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen. And,

on March 13, 2020, President Donald Trump declared a national emergency due to the novel

coronavirus. See President Donald J. Trump, Proclamation on Declaring a National Emergency

Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (Mar. 13, 2020),

https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-

concerning-novel-coronarirus-disease-covid-19-outbreak/.

          On March 11, 2020, Johns Hopkins emailed its students, faculty, and staff, announcing that

“because of the global COVID-19 pandemic, all in-person classes for the Spring 2020 semester

would be suspended and replaced with online classes by March 23, 2020.” Id. ¶ 27. Students were

asked to vacate on-campus housing by March 15, 2020. Id.

          Virtual instruction continued through the remainder of the Spring 2020 semester, as well

as the 2020 Summer session. Id. ¶ 30. On June 20, 2020, Johns Hopkins announced that it would

resume in-person classes in the Fall of 2020. Id. ¶ 32. But, a month later, on July 20, 2020, as the

pandemic continued, the University “abruptly announced that all classes for the SAIS student[s]

would be held online for the” Fall of 2020. Id. ¶ 34. Shortly thereafter, on August 6, 2020, JHU

announced that undergraduate classes would also be held online for the Fall 2020 semester. Id. 5




          5
         Although many businesses and schools reopened for a period of time during the Summer
of 2020, by the Fall of 2020, many were again subject to closure or substantial restrictions, due to
a virulent resurgence of the virus.

                                                  6
         Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 7 of 39



        Botts paid approximately $26,600 in tuition and fees to Johns Hopkins for the Spring 2020

semester; $14,490 in tuition and fees for the Summer 2020 session; and $32,886 for the Fall 2020

semester. Id. ¶ 8. According to plaintiff, when she paid the tuition and fees, she “entered into an

express or implied contract” with the University; in exchange for tuition and fees, the University

“would provide live, in-person and on-campus instruction as it had historically provided and access

to its physical resources such as libraries and laboratories and other campus facilities.” Id. ¶ 19.

        Plaintiff claims that the quality of the Johns Hopkins education significantly diminished

after the shift to remote learning. Id. ¶¶ 3-6, 39, 51. According to plaintiff, the “online learning

options Defendant currently offers, though consistent with safety measures…simply cannot

provide the academic experiences Defendant itself touts as its signatures.” Id. ¶ 51; see id. ¶ 39

(citing Eric P. Bettinger et al., Virtual Classrooms: How Online College Courses Affect Student

Success, AMERICAN ECONOMIC REVIEW). For example, she posits that many of the online classes

were “not even ‘live’ virtual instruction, but instead [were] merely recorded lectures for students

to watch at their leisure.” Id. ¶ 50.

        The disparity between in-person and online education is illustrated, according to plaintiff,

by the “vast price difference in Johns Hopkins’s in-person, on-campus programs versus Johns

Hopkins’s own online learning program.” Id. ¶ 53. For example, the University’s Masters in

Business Administration (“MBA”) program charges $62,500 in tuition for the in-person program,

but only $41,175 for the “equivalent credits for its online program.” Id. ¶ 54. And, plaintiff

contends, Johns Hopkins “implicitly admitted that students were harmed by the switch to ‘online

learning’ when it announced a limited 10% reduction in undergraduate tuition for the Fall 2020

Semester.” Id. ¶ 55.




                                                  7
           Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 8 of 39



       However, that same reduction in tuition was not offered to graduate students. Id. ¶ 56.

Rather, Johns Hopkins offered a $1,000 “‘Covid-19 Hardship Tuition Credit’” for SAIS students

for the 2020-2021 academic year. Id. ¶ 57. According to plaintiff, this “amounted to less than a

2% reduction in tuition for” SAIS students. Id. In fact, Johns Hopkins increased the tuition for

SAIS by 3% for the 2020-2021 academic year. Id. ¶ 58.

       In sum, plaintiff posits that the announcement suspending in-person classes “effectively

breached or terminated the contract Johns Hopkins had with each and every student and tuition

provider and other class member, who had paid for the opportunity to participate in academic life

on Johns Hopkins on-campus and in-person.” Id. ¶ 28. But, plaintiff adds, Johns Hopkins has

“refused to properly and proportionally refund tuition and related expenses….” Id. ¶ 36. 6

                                   II.    Standard of Review

                                            A. Rule 12(b)(6)

       A defendant may test the legal sufficiency of a complaint by way of a motion to dismiss

under Rule 12(b)(6). In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th

Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by

a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter of

law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading



       6
         At this juncture, the record does not reflect whether Hopkins’s expenses were static,
increased, or decreased due to the pandemic. For example, the faculty presumably was paid, and
the University probably incurred costs to switch to online learning. Even if JHU incurred costs,
however, it is not clear whether those expenses can be passed to the students.

                                                  8
         Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 9 of 39



requirements of Fed. R. Civ. P. 8(a)(2). It provides that a complaint must contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the rule

is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement to

relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see Ashcroft v. Iqbal, 556

U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly expounded the pleading

standard for ‘all civil actions’ . . . .”); see also Fauconier v. Clarke, 996 F.3d 265, 276 (4th Cir.

2020); Paradise Wire & Cable Defined Benefit Pension Plan v. Weil, 918 F.3d 312, 317 (4th Cir.

2019); Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). To be sure, a plaintiff need not include

“detailed factual allegations” in order to satisfy Rule 8(a)(2).       Twombly, 550 U.S. at 555.

Moreover, federal pleading rules “do not countenance dismissal of a complaint for imperfect

statement of the legal theory supporting the claim asserted.” Johnson v. City of Shelby, Miss., 574

U.S. 10, 10 (2014) (per curiam). But, mere “‘naked assertions’ of wrongdoing” are generally

insufficient to state a claim for relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)

(citation omitted).

       In other words, the rule demands more than bald accusations or mere speculation.

Twombly, 550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir.

2013). If a complaint provides no more than “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. “[A]n

unadorned, the-defendant-unlawfully-harmed-me accusation” does not state a plausible claim of

relief. Iqbal, 556 U.S. at 678. Rather, to satisfy the minimal requirements of Rule 8(a)(2), the

complaint must set forth “enough factual matter (taken as true) to suggest” a cognizable cause of



                                                  9
         Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 10 of 39



action, “even if . . . [the] actual proof of those facts is improbable and . . . recovery is very remote

and unlikely.” Twombly, 550 U.S. at 556 (internal quotation marks omitted).

        In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co., 637 F.3d at 440 (citations omitted); see

Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v. Substitute Tr. Servs.,

Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650 F.3d 515, 522 (4th Cir. 2011),

cert. denied, 565 U.S. 943 (2011). But, a court is not required to accept legal conclusions drawn

from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986); Glassman v. Arlington Cty., 628

F.3d 140, 146 (4th Cir. 2010). “A court decides whether [the pleading] standard is met by

separating the legal conclusions from the factual allegations, assuming the truth of only the factual

allegations, and then determining whether those allegations allow the court to reasonably infer”

that the plaintiff is entitled to the legal remedy sought. A Society Without a Name v. Virginia, 655

F.3d 342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937 (2012).

        Courts ordinarily do not “‘resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses’” through a Rule 12(b)(6) motion. Edwards, 178 F.3d at 243 (quoting

Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)). However, “in the relatively rare

circumstances where facts sufficient to rule on an affirmative defense are alleged in the complaint,

the defense may be reached by a motion to dismiss filed under Rule 12(b)(6).” Goodman v.

Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc); accord Pressley v. Tupperware Long

Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009). Because Rule 12(b)(6) “is intended

[only] to test the legal adequacy of the complaint,” Richmond, Fredericksburg & Potomac R.R.

Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle only applies . . . if all facts necessary



                                                   10
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 11 of 39



to the affirmative defense ‘clearly appear[ ] on the face of the complaint.’” Goodman, 494 F.3d at

464 (quoting Forst, 4 F.3d at 250) (emphasis added in Goodman).

                                          B. Choice of Law

       The parties assume, without discussion, that Maryland law applies to plaintiff’s claims,

which are based on Maryland law. “When choosing the applicable state substantive law while

exercising diversity or supplemental jurisdiction, a federal district court applies the choice of law

rules of the forum state.” Ground Zero Museum Workshop v. Wilson, 813 F. Supp. 2d 678, 696

(D. Md. 2011); see Colgan Air, Inc. v. Raytheon Aircraft Co., 507 F.3d 270, 275 (4th Cir. 2007);

Baker v. Antwerpen Motorcars, Ltd., 807 F. Supp. 2d 386, 389 n.13 (D. Md. 2011). Where, as

here, “the underlying basis for CAFA jurisdiction is diversity, the forum state's choice of law rules

apply.” Wright v. Linebarger Googan Blair & Sampson, Ltd. Liab. P'ship, 782 F. Supp. 2d 593,

601 (W.D. Tenn. 2011).

       “[I]nterpretation of private contracts is ordinarily a question of state law.” Volt Info. Scis.,

Inc. v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 474 (1989); accord James

v. Circuit City Stores, Inc., 370 F.3d 417, 421-22 (4th Cir. 2004). Because Maryland is the forum

state, I must apply Maryland substantive law, including its choice of law rules, to determine which

state’s substantive law applies to the agreement. Small v. WellDyne, Inc., 927 F.3d 169, 173 n.3

(4th Cir. 2019); Francis v. Allstate Ins. Co., 709 F.3d 362, 369 (4th Cir. 2013); CACI Int’l, Inc. v.

St. Paul Fire & Marine Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009).

       As to the contract claim, Maryland applies the law of the state in which the contract was

formed (“lex loci contractus”), unless the parties to the contract agreed to be bound by the law of

another state. See, e.g. Cunningham v. Feinberg, 441 Md. 310, 326, 107 A.3d 1194, 1204 (2015);

Erie Ins. Exch. v. Heffernan, 399 Md. 598, 618, 925 A.2d 636, 648 (2007); Am. Motorists Ins. Co.


                                                 11
         Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 12 of 39



v. ARTRA Grp., Inc., 338 Md. 560, 573, 659 A.2d 1295, 1301 (1995); TIG Ins. Co. v. Monongahela

Power Co., 209 Md. App. 146, 161, 58 A.3d 497, 507 (2012), aff’d, 437 Md. 372, 86 A.3d 1245

(2014). “For choice-of-law purposes, a contract is made where the last act necessary to make the

contract binding occurs.” Konover Prop. Tr., Inc. v. WHE Assocs., 142 Md. App. 476, 490, 790

A.2d 720, 728 (2002) (citing Commercial Union Ins. Co. v. Porter Hayden Co., 116 Md. App.

605, 672, 698 A.2d 1167, 1200 (1997), cert. denied, 348 Md. 205, 703 A.2d 147 (1997)). The

parties have not specified precisely where this last act occurred.

        Plaintiff is a citizen of Virginia who currently resides in Maine. ECF 35, ¶ 7. Johns

Hopkins is “headquartered” in Maryland, according to plaintiff. Id. ¶ 12. But, SAIS is located in

Washington, D.C.       See JOHNS HOPKINS SCHOOL            OF   INTERNATIONAL ADVANCED STUDIES,

https://sais.jhu.edu/about-us (last accessed Apr. 12, 2021). Nevertheless, plaintiff alleges that

“many of the acts and transactions giving rise to this action occurred” in Maryland. ECF 35, ¶ 12.

        However, because the parties assume that Maryland law applies, I shall apply Maryland

law with respect to plaintiff’s claims.

                                             III.    Discussion

        Johns Hopkins has moved to dismiss the Amended Complaint on four grounds. First, it

contends that all of plaintiff’s claims should be dismissed under the educational malpractice

doctrine because “they improperly challenge the qualitative merits of virtual versus in-person

learning.” ECF 42-1 at 8. Second, Johns Hopkins argues that plaintiff has failed to state a breach

of contract claim because she has not sufficiently identified the basis for any contractual right to

in-person instruction. Id. at 9. Next, it alleges that Botts fails to plead any plausible basis for unjust

enrichment. Id. JHU notes, for example, that Botts does not allege that the University “saved

money, and thus has profited, by moving classes to a virtual setting.” Id. at 21-22. And, JHU



                                                    12
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 13 of 39



moves to dismiss the suit under the MCPA because Botts does not allege that Johns Hopkins

engaged in fraud or misrepresentation. Id. at 9.

       Plaintiff asserts, inter alia, that Hopkins argues “against a straw man complaint.” ECF 43

at 13. She maintains that the University presents challenges to non-existent claims. Id. According

to Botts, Hopkins “seeks dismissal of a pleading it wishes to oppose” and not the one that was

“actually filed in this case.” Id. at 7. For example, Botts contends that JHU “improperly tries to

recast [her] claims sounding in contract as tort claims.” Id. at 10.

       I shall address the arguments, in turn.

                             A. The Educational Malpractice Doctrine

       The educational malpractice doctrine applies when a court is “‘asked to evaluate the course

of instruction… [and] is similarly called upon to review the soundness of the method of teaching

that has been adopted by an educational institution.’” Ross v. Creighton Univ., 957 F.2d 410, 416

(7th Cir. 1992) (quoting Paladino v. Adelphi Univ., 89 A.D.2d 85, 90, 454 N.Y.S.2d 868, 872

(1982)) (alterations in Creighton Univ.). It precludes a court from adjudicating claims regarding

the quality of education provided by an educational institution. Hunter v. Bd. of Educ. of

Montgomery Cty., 292 Md. 481, 487, 439 A.2d 582, 582 (1982); see also Gurbani v. Johns Hopkins

Health Systems Corp., 237 Md. App. 261, 293, 185 A.3d 760, 779 (2018) (noting that there is “a

broader body of case law that overwhelmingly favors judicial deference to academic decisions at

all levels of education”).

       As a threshold matter, JHU maintains that plaintiff’s claims are barred by the educational

malpractice doctrine. ECF 42-1 at 11-16. It contends that the doctrine applies here because

plaintiff challenges “the qualitative merits of virtual versus in-person learning.” Id. at 8. Dismissal

is appropriate, argues Hopkins, because plaintiff’s claims improperly require “a judicial evaluation


                                                   13
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 14 of 39



of the quality and value of the University’s academic programs.” ECF 44 at 6. Hopkins maintains

that “how and what to teach are core pedagogical concerns that fall squarely within [the

U]niversity’s judgment and discretion.” ECF 42-1 at 8.

        Botts disputes the contention that her suit implicates the educational malpractice doctrine.

ECF 43 at 10-12. She argues that she has not sued for “education negligence,” id. at 10, or to

“change the ‘quality’ of her education.” Id. at 11. Rather, she is seeking money damages for

defendant’s “breach of certain promises,” id. at 10, and because Hopkins “foisted the entire

financial burden onto” the students. Id. at 11.

        In Hunter, the Maryland Court of Appeals considered a parents’ claim against a school

district for failing to evaluate and educate their child. The court noted that “so called ‘educational

malpractice’ claims” have been “unanimously rejected” in other jurisdictions based on

“considerations of public policy[.]” Id. at 487, 429 A.2d 582 (collecting cases). Upon review of

those cases, the court concluded that “an award of money damages…represents a singularly

inappropriate remedy for asserted errors in the educational process.” Id. In the court’s view,

recognition of such an action “would in effect position the courts of this State as overseers of both

the day-to-day operation of our educational process as well as the formulation of its governing

policies.” Id. at 488, 439 A.2d 582. And, the court was reluctant to impose such a responsibility

on the judiciary. Id.

        The Amended Complaint alleges that online education is “inferior” and does “not have the

same value” as in-person education. See, e.g., ECF 35, ¶¶ 4, 5, 59, 60. However, plaintiff’s claims

do not require a judicial evaluation of the “quality” of the program or the method of teaching at

Johns Hopkins. See Creighton Univ., 957 F.2d at 416 (citing Hunter, 292 Md. at 489 n.5, 439 A.2d

at 586, and other cases). Rather, plaintiff’s claims are grounded in contract—i.e., whether Hopkins



                                                  14
         Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 15 of 39



made a promise to provide in-person educational services and whether it subsequently breached

that promise. The Amended Complaint focuses at least partially on assertions and representations

made by Johns Hopkins in “official statements and publications,” which serve as the basis of the

alleged contractual relationship between the University and plaintiff. Ascertaining the meaning of

these materials is an exercise in contract interpretation, which does not require an “improper

judicial foray[] into evaluations” of the academic judgments of educational professionals. Metzner

v. Quinnipiac Univ., 3:20-cv-00784, 2021 WL 1146922, at *6 (D. Conn. Mar. 25, 2021); see also

id. at *8 (In this case, “the promise alleged to have been breached is not a promise to provide an

effective or adequate education but instead to provide an in-person education.”).

        To be sure, courts generally have no business intruding in matters “such as course content,

homework load, and grading policy,” which are “core university concerns.” Lovelace v. Se. Mass.

Univ., 793 F.2d 419, 426 (1st Cir. 1986). At this stage, however, adjudication of plaintiff’s claims

does not require an inquiry into the academic quality of the remote education provided by Hopkins.

Nor do plaintiff’s claims implicate the University’s academic freedom “to determine for itself on

academic grounds who may teach, what may be taught, how it shall be taught, and who may be

admitted to study.” Regents of Univ. of Cal. v. Bakke, 438 U.S. 265, 312 (1978) (quoting Sweezy

v. New Hampshire, 354 U.S. 234, 263 (1957) (Frankfurter, J., concurring)). In other words, the

decision to deliver instruction via remote technology was not a decision made on “academic

grounds.” Instead, it was an administrative decision made to address the exigencies of the COVID-

19 crisis.

        Numerous courts analyzing similar claims lodged against educational institutions that

shifted to online learning during the pandemic have also rejected requests for dismissal based on

deference to educational institutions. See, e.g., Oyoque v. DePaul Univ., No. 20 C 3431, 2021 WL



                                                15
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 16 of 39



679231, at *2 (N.D. Ill. Feb. 21, 2021) (“Though portions of the plaintiffs’ allegations can be read

as talking about the value of online instruction, at its core the complaint’s focus is breach of

contract—whether DePaul provided the specific services it allegedly promised.”); Hassan v.

Fordham Univ., __ F. Supp. 3d __, 2021 WL 293255, at *2 (S.D.N.Y. Jan. 28, 2021) (“The Court

holds that Plaintiff’s claims are not barred by the educational malpractice doctrine, because they

are sufficiently grounded in whether an alleged promise for educational services was made and

breached.”); Doe v. Emory Univ., No. 1:20-CV-2002-TWT, 2021 WL 358391, at *4 (N.D. Ga.

Jan. 22, 2021) (“Because judicial intervention here would not require continuous judicial intrusion,

and because a court can properly and justly evaluate the dispute, this Court declines the

Defendant's invitation to defer to its decision-making without assessing the merits of the Plaintiffs’

claims.”); McCarthy v. Loyola Marymount Univ., 2:20-cv-04668-SB (JEMx), 2021 WL 268242,

at *3 (C.D. Cal. Jan. 8, 2021) (concluding that the “decision to suddenly shift to online education

can hardly be characterized as an ‘academic decision’ within the meaning of that [educational

malpractice] doctrine”); Hiatt v. Brigham Young Univ., No. 1:20-CV-00100 (TS), 2021 WL

66298, at *3 (D. Utah Jan. 7, 2021) (“Plaintiff is not asking the Court to interfere in BYU's

academic or pedagogical choices by requiring BYU to provide in-person education or change its

methods of education. Rather, Plaintiff is asking for a refund of tuition and/or mandatory fees for

the breach of contract alleged. The requested relief does not require the Court to ask BYU to

change its operations or otherwise interfere in BYU's academic decisions, so this argument does

not support granting the Motion.”); Ford v. Rensselaer Polytechnic Inst., No. 1:20-CV-470, 2020

WL 7389155, at *5-6 (N.D.N.Y. Dec. 16, 2020) (concluding that plaintiffs’ claims “seeking

recompense from their tuition payments” were not barred); Saroya v. Univ. of the Pac., No. 5:20-

cv-03196-EJD, 2020 WL 7013598, at *3–5 (N.D. Cal. Nov. 27, 2020) (declining to dismiss based



                                                 16
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 17 of 39



on educational malpractice bar because claim was not that the university “failed to provide students

with an adequate education, but that it failed to provide certain services as promised”).

       In sum, from the face of the Amended Complaint, it is plausible that plaintiff’s claims may

be resolved without a subjective assessment of educational quality. Therefore, at this juncture the

educational malpractice doctrine does not bar plaintiff’s claims. However, this determination does

not foreclose the Court from reassessing, at a later time, whether resolution of plaintiff’s claims

requires the Court “to enter the classroom” to evaluate “whether a course conducted remotely was

less valuable than one conducted in person—and if so, by how much ….” Hassan, 2021 WL

293255, at *4 (quotation marks and citation omitted).

                                       B. Breach of Contract

                                                 1.

       Plaintiff asserts a claim of breach of contract. She contends that the parties entered into a

“binding contract,” either express or implied, by way of each “admission offer” and accepted

“through payment of tuition and fees.” ECF 35, ¶ 72.

       In general, a contract is defined as “a promise or set of promises for breach of which the

law gives a remedy, or the performance of which the law in some way recognizes as a duty.”

Richard A. Lord, 1 Williston on Contracts § 1:1, at 2-3 (4th ed. 1990); accord Restatement

(Second) Contracts § 1, at 5 (1981); see also Maslow v. Vanguri, 168 Md. App. 298, 321, 896

A.2d 408, 421-22, cert. denied, 393 Md. 478, 903 A.2d 416 (2006). “‘A contract is formed when

an unrevoked offer made by one person is accepted by another.’” Cty. Comm’rs for Carroll Cty.

v. Forty W. Builders, Inc., 178 Md. App. 328, 377, 941 A.2d 1181, 1209 (2008) (quoting Prince

George’s County v. Silverman, 58 Md. App. 41, 57, 472 A.2d 104, 112 (1984)).




                                                17
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 18 of 39



       Here, plaintiff claims breach of contract. In Maryland, the elements of a claim for breach

of contract are “‘contractual obligation, breach, and damages.’” Parkway 1046, LLC v. U.S. Home

Corp., 961 F.3d 301, 307 (4th Cir. 2020) (quoting Kumar v. Dhanda, 198 Md. App. 337, 344, 17

A.3d 744, 749 (2011)). Thus, to prevail, plaintiff “must prove that the defendant owed the plaintiff

a contractual obligation and that the defendant breached that obligation.” Taylor v. NationsBank,

N.A., 365 Md. 166, 175, 776 A.2d 645, 651 (2001).

       A contract may be oral or written. See Cty. Comm’rs of Caroline Cty. v. Roland Dashiell

& Sons, Inc., 358 Md. 83, 94, 747 A.2d 600, 606 (2000). A contract may also be express or

implied. “‘An express contract has been defined as an actual agreement of the parties, the terms

of which are openly uttered or declared at the time of making it, being stated in distinct and explicit

language, either orally or in writing.’” Maryland Cas. Co. v. Blackstone Int’l Ltd., 442 Md. 685,

706, 114 A.3d 676, 688 (2015) (quoting Dashiell, 358 Md. at 94, 747 A.2d at 606).

       An implied-in-fact contract, or an “implied contract,” is “an agreement which legitimately

can be inferred from intention of the parties as evidenced by the circumstances and the ordinary

course of dealing and the common understanding of men.” Maryland Cas. Co., 442 Md. at 706,

114 A.3d at 688. An implied-in-fact contract “is ‘inferred from conduct of parties and arises where

plaintiff, without being requested to do so, renders services under circumstances indicating that he

expects to be paid therefore, and defendant, knowing such circumstances, avails himself of [the]

benefit of those services.’” Dashiell, 358 Md. at 95 n.6, 747 A.2d at 606 n.6 (citation omitted);

see Mogavero v. Silverstein, 142 Md. App. 259, 275, 790 A.2d 43, 52 (2002) (“An implied-in-fact

contract is a ‘true contract’ and ‘means that the parties had a contract that can be seen in their

conduct rather than in an explicit set of words.’”); Slick v. Reinecker, 154 Md. App. 312, 318, 839

A.2d 784, 787 (2003) (“‘The term [implied in fact contract] only means that the parties had a



                                                  18
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 19 of 39



contract that can be seen in their conduct rather than in an explicit set of words.’”) (quoting Mass

Transit Admin. v. Granite Constr. Co., 57 Md. App. 766, 774, 471 A.2d 1121 (1984)) (emphasis

omitted) (bracketed words added in Slick).

       Thus, an implied-in-fact contract “‘refers to that class of obligations which arises from

mutual agreement and intent to promise, when the agreement and promise have simply not been

expressed in words. Despite the fact that no words of promise or agreement have been used, such

transactions are nevertheless true contracts, and may properly be called inferred contracts or

contracts implied in fact.’” Mohiuddin v. Doctors Billing & Management Solutions, Inc., 196 Md.

App. 439, 448, 9 A.3d 859, 865 (2010) (quoting 1 Richard A. Lord, Williston on Contracts, § 1.5,

pp. 20-21 (1990)) (emphasis in Mohiuddin); see State Construction Corp. v. Slone Assocs., Inc.,

385 F. Supp. 3d 449, 462-63 (D. Md. 2019) (observing that “an implied-in-fact contract is, for all

intents and purposes, an ‘actual contract’”). “Recovery on a contract implied in fact . . . is based

on the amount that the parties intended as the contract price or, if that amount is unexpressed, the

fair market value of the plaintiff’s services.” Mogavero, 142 Md. App. at 276, 790 A.2d at 53.

       To determine whether there is an enforceable contract, courts begin the analysis by

considering “the essential prerequisite of mutual assent to the formation of a contract . . . .” Falls

Garden Condo. Ass'n, Inc. v. Falls Homeowners Ass'n, Inc., 441 Md. 290, 302, 107 A.3d 1183,

1189 (2015); see Mitchell v. AARP, 140 Md. App. 102, 116, 779 A.2d 1061, 1069 (2001) (“An

essential element with respect to the formation of a contract is ‘a manifestation of agreement or

mutual assent by the parties to the terms thereof; in other words, to establish a contract the minds

of the parties must be in agreement as to its terms.’” (citations omitted)). Mutual assent is an

integral component of every contract. See, e.g., Joseph Saveri Law Firm Inc. v. Michael E. Criden,

P.A., 759 F. App’x 170, 173 (4th Cir. 2019) (recognizing as a “bedrock principle of law” that an



                                                 19
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 20 of 39



offeree must accept an offer to form a contract); Cochran v. Norkunas, 398 Md. 1, 14, 919 A.2d

700, 708 (2007); Advance Telecom Process LLC v. DSFederal, Inc., 224 Md. App. 164, 177, 119

A.3d 175, 183 (2015). “Manifestation of mutual assent includes two issues: (1) intent to be bound,

and (2) definiteness of terms.” Cochran, 398 Md. at 14, 919 A.2d at 708.

       Whether oral or written, a contract must express with certainty the nature and extent of the

parties’ obligations and the essential terms of the agreement. RRC Northeast, LLC v. BAA

Maryland, Inc., 413 Md. 638, 655, 994 A.2d 430, 440 (2010); Forty W. Builders, Inc., 178 Md.

App. at 377-78, 941 A.2d at 1209-10; see Canaras v. Lift Truck Services, 272 Md. 337, 346, 322

A.2d 866, 871 (1974). If an agreement omits an important term, or is otherwise too vague or

indefinite with respect to an essential term, it is not enforceable. Mogavero, 142 Md. App. at 272,

790 A.2d at 51; see L & L Corp. v. Ammendale, 248 Md. 380, 385, 236 A.2d 734, 737 (1967);

Robinson v. GEO Licensing Co., L.L.C., 173 F.Supp.2d 419, 423 (D. Md. 2001); see also Schloss

v. Davis, 213 Md. 119, 123, 131 A.2d 287, 290 (1956) (stating that a “contract may be so vague

and uncertain as to price or amount as to be unenforceable”).

                                                2.

       “Maryland law requires that a plaintiff alleging a breach of contract ‘must of necessity

allege with certainty and definiteness facts showing a contractual obligation owed by the defendant

to the plaintiff and a breach of that obligation by defendant.’” Polek v. J.P. Morgan Chase Bank,

N.A., 424 Md. 333, 362, 36 A.3d 399, 416 (2012) (citation omitted; emphasis in Polek). In other

words, “[i]t is the parties’ agreement that ultimately determines whether there has been a

breach.” Mathis v. Hargrove, 166 Md. App. 286, 318-19, 888 A.2d 377, 396 (2005).

       As to the terms of the contract, under Maryland law, the interpretation of a contract is

“ordinarily a question of law for the court.” Grimes v. Gouldmann, 232 Md. App. 230, 235, 157



                                                20
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 21 of 39



A.3d 331, 335 (2017); see Spacesaver Sys., Inc. v. Adam, 440 Md. 1, 7, 98 A.3d 264, 268 (2014);

Myers v. Kayhoe, 391 Md. 188, 198, 892 A.2d 520, 526 (2006); Towson Univ. v. Conte, 384 Md.

68, 78, 862 A.2d 941, 946 (2004); Lema v. Bank of Am., N.A., 375 Md. 625, 641, 826 A.2d 504,

513 (2003); Under Armour, Inc. v. Ziger/Snead, LLP, 232 Md. App. 548, 552, 158 A.3d 1134,

1136 (2017). This includes the determination of whether a contract is ambiguous. Sy-Lene of

Wash., Inc. v. Starwood Urban Retail II, LLC, 376 Md. 157, 163, 829 A.2d 540, 544 (2003).

       Notably, “[t]he relationship between a student and a private university is largely contractual

in nature.” Harwood v. Johns Hopkins Univ., 130 Md. App. 476, 483, 747 A.2d 205, 209, cert.

denied, 360 Md. 486, 759 A.2d 231 (2000). Courts applying Maryland law have recognized a

contractual relationship between students and private universities. See Streeter v. Walden Univ.,

LLC, CCB-16-3460, 2017 WL 6035253, at *2 (D. Md. Dec. 5, 2017), aff’d, 730 F. App’x 163 (4th

Cir. 2018); Showell v. Capella University Inc., GLR-16-3761, 2017 WL 11451382, at *3 (D. Md.

Sept. 29, 2017). As Judge Quarles said: “‘When a student is duly admitted by a private university

there is an implied contract between the student and the university that, if the student complies

with the terms prescribed by the university, the student will obtain a degree.’” Sirpal v. Wang,

WDQ-12-0365, 2013 WL 5234256, at *3 n.9 (D. Md. Sept. 16, 2013) (quoting Harwood, 130 Md.

at 483, 747 A.2d at 209). The “terms of the contract are contained in the brochures, course offering

bulletins, and other official statements, policies and publications of a university….” Harwood, 130

Md. App. at 483, 747 A.2d at 209 (internal citations omitted).

       Nevertheless, courts are “mindful” of their “lack of competence in assessing academic

judgments,” and generally do not “‘interfere in the operations of colleges and universities.’”

Onawola v. Johns Hopkins University, 412 F. Supp. 2d 529, 532 (D. Md. 2006) (quoting Harwood,

130 Md. App. at 483, 747 A.2d at 209); see Huang v. Bd. of Governors of the Univ. of N.C., 902



                                                21
            Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 22 of 39



F.2d 1134, 1142 (4th Cir. 1990) (“When judges are asked to review the substance of a genuinely

academic decision ... they should show great respect for the faculty's professional judgment.”);

Valente v. Univ. of Dayton, 438 F. App'x 381, 384 (6th Cir. 2011) (“Contracts for private education

have unique qualities and must be construed to allow the institution’s governing body to meet its

educational and doctrinal responsibilities.”). The “‘policy concerns that preclude a cause of action

for educational malpractice apply with equal force to bar a breach of contract claim attacking the

general quality of an education.’” Gurbani, 237 Md. App. at 293, 185 A.3d at 779 (quoting

Creighton Univ., 957 F.2d at 416).

        However, “as with any Maryland breach of contract claim, a student plausibly states a

claim under Rule 12(b)(6) if she states ‘facts showing a contractual obligation owed by the

defendant to the plaintiff and a breach of that obligation by defendant.’” Showell, 2017 WL

11451382, at *3 (quoting Polek, 424 Md. at 362, 36 A.3d at 416) (emphasis in Showell). And,

Botts asserts that she has alleged the formation of either an express or implied contract based on

JHU’s offer of admission and her payment of the required tuition and fees. ECF 35, ¶ 74; ECF 43

at 16. As part of that contract, “as conveyed to students through the admission offer and numerous

other materials sent to them,” Johns Hopkins “promised to provide in-person, on-campus

education services, including in-person instruction and access to on campus resources [sic]…”

ECF 35, ¶ 75. Moreover, Botts alleges that Johns Hopkins breached that promise when it

transitioned to virtual programming in March 2020 but failed to provide adequate tuition refunds.

Id. ¶ 77.

        To be clear, the question here is not whether Johns Hopkins was justified in closing its

campus due to an unforeseen and unprecedented global pandemic. Nor is it appropriate to consider

the costs incurred by JHU to shift to online teaching. Rather, the question is whether plaintiff has



                                                22
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 23 of 39



alleged a contract and, if so, whether JHU breached by closing the campus and transitioning to

virtual instruction, without adjusting tuition and fees.

                                                  3.

       The first question is whether plaintiff has adequately alleged that Johns Hopkins was

contractually obligated to provide plaintiff with in-person instruction and an on-campus

experience.   In the Amended Complaint, plaintiff points to “many official statements and

publications from the university” as the source of the University’s promise to provide in-person

instruction. ECF 43 at 14 (citing ECF 35, ¶¶ 20, 22).

       In particular, the Amended Complaint highlights passages from the defendant’s website

that describe the campus’s physical beauty and the abundance of facilities and amenities on

campus, including access to laboratories and libraries, as well as the opportunities for interaction

with faculty and students, experiential learning, and extracurricular activities that are part of the

on-campus experience. ECF 35, ¶¶ 20, 4-49. Plaintiff observes that the admissions letter clearly

provides that the admitted student will be “joining a vibrant campus” where the student “will learn

alongside intellectually adventurous peers under the guidance of faculty who are experts in their

fields….” Id. ¶ 20.

       JHU seems to concede the creation of a contractual relationship between plaintiff and Johns

Hopkins. ECF 42-1 at 16. But, it contends that plaintiff fails to “allege any identifiable contractual

promise to provide in-person education.” Id.

       There is authority that suggests these promotional statements, on their own, may not

amount to an express, enforceable promise to provide in-person education. See Espejo v. Cornell

Univ., 3:20-CV-467 (MAD/ML), 2021 WL 810159, at *4 (N.D.N.Y. Mar. 3, 2021) (“These

statements, ‘which seem to be intended to inform potential students of available amenities, do not



                                                  23
            Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 24 of 39



amount to a ‘contractually-enforceable promise to provide them irrespective of changing or

unanticipated circumstances.’”) (quoting Oyoque, 2021 WL 679231, at *4); In re Columbia

Tuition Refund Action, __ F. Supp. 3d __, 2021 WL 790638, at *4 (S.D.N.Y. Feb. 26, 2021) (noting

that “the references in Columbia's marketing materials to ‘the on-campus experience’ are not

sufficient to support a [contract] claim. Many of these references are mere ‘opinion or puffery’

that is ‘too vague to be enforced as a contract’”); Emory Univ., 2021 WL 358391, at *5 (“While

these statements might conjure images of the typical academic, residential, and social opportunities

enjoyed by college students, these statements cannot be deemed a legal offer. Instead, these

promotional statements are essential advertising materials, which do not constitute offers to form

express contracts….”); cf. Univ. of Baltimore v. Iz, 123 Md. App. 135, 716 A.2d 1107, 1125 (1998)

(“‘[N]ot every statement made in a personnel handbook or other publication will rise to the level

of an enforceable covenant.... “[G]eneral statements of policy are no more than that and do not

meet the contractual requirements of an offer.”’”) (quoting Staggs v. Blue Cross of Maryland, Inc.,

61 Md. App. 381, 392, 486 A.2d 798, cert. denied, 303 Md. 295, 493 A.2d 349 (1985) (internal

citation omitted)) (alterations in Iz).

        As another court has recognized, “this is not a typical contract situation where there is an

express document with delineated terms that a plaintiff can reference.” Salerno v. Fla. S. Coll.,

488 F. Supp. 3d 1211, 1218 (M.D. Fla. 2020). 7 But, even if JHU’s “promotional statements do

not constitute a binding [or express] promise of in-person education,” they “can help define the

scope of an implied contract.” Emory Univ., 2021 WL 358391, at *6. As mentioned, the materials

cited in the Amended Complaint tout the University’s on-campus resources and facilities.



        7
        The Court has not been provided with or alerted to the enrollment agreement, which might
have a Force Majeure clause that pertains to circumstances such as a pandemic.

                                                24
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 25 of 39



Construed in the light most favorable to plaintiff, these statements “imply in-person participation.”

Doe v. Bradley Univ., No. 20-1264, 2020 WL 763419, at *3 (C.D. Ill. Dec. 22, 2020); see

McCarthy, 2021 WL 268242, at *4 (finding that statements touting benefits of in-person teaching

and on-campus experience sufficient to establish an implied contract).

       And, plaintiff has alleged more than the mere “aspirational” language and promotional

statements from the Johns Hopkins website. She explains that, at the outset of the semester, the

University actually “requires students to be on campus in order to be enrolled.” ECF 43 at 15

(emphasis in original) (citing ECF 35, ¶ 41). The Amended Complaint quotes the Student

Handbook for SAIS, which said: “Students who are not on campus during the first two weeks of

the semester may be required to postpone enrollment to a future term.” ECF 35, ¶ 41. In addition,

the Handbook stated, id.: “Phd pre-dissertation students must be present on campus and working

full time towards the fulfillment of the degree.” (Emphasis added).

       Further, Botts alleges that Johns Hopkins charges students significantly less for online

degree programs. Id. ¶¶ 53, 54. And, plaintiff explains that the customary and historic practice of

the University was to offer on-campus and in-person educational services. Id. ¶¶ 16, 19. Consistent

with that practice, when the semester began in January 2020, classes were held in-person and the

campus was open to the students. Id. ¶ 24.

       Defendant argues that cases finding implied contracts have been “outside of the unique

educational context . . . .” ECF 44 at 15. JHU asserts that the parties’ course of conduct does not

evidence an implied agreement in this context. Id. Moreover, Hopkins contends that any implied

contract must be read narrowly. According to JHU, “in an ‘implied contract between the student

and the university,’ the only obligation of the University is ‘that, if the student complies with the




                                                 25
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 26 of 39



terms prescribed by the university, the student will obtain a degree.’” Id. (quoting Harwood, 130

Md. App. at 483, 747 A.2d at 209).

       However, JHU’s reading of Harwood is too narrow, and is contradicted by relevant case

law. First, in Harwood, as indicated, the Maryland Court of Special Appeals expressly noted that

the “terms of the contract are contained in the brochures, course offering bulletins, and other

official statements, policies and publications of a university….” 130 Md. App. at 483, 747 A.2d at

209. In other words, the award of a degree is not necessarily a university’s only obligation with

respect to its students. Rather, its obligations will depend on the terms contained in the school’s

brochures and statements.

       Moreover, courts in other districts, interpreting a principle identical to the one set out in

Harwood, have not constrained themselves to finding that a university’s only obligation in an

implied contract with a student is the provision of a degree. See, e.g., Espejo, 2021 WL 810159, at

*5; Bergeron v. Rochester Inst. of Tech., No. 20-CV-6283 (CJS), 2020 WL 7486682, at *7-8

(W.D.N.Y. Dec. 18, 2020); Ford, 2020 WL 7389155. In Bergeron, 2020 WL 7486682, for

example, the federal court declined to dismiss a breach of contract claim against Rochester Institute

of Technology (“RIT”) for closing its campus without adequate tuition refunds. It said: “‘Under

New York law, an implied contract is formed when a university accepted a student for enrollment:

if the student complies with the terms prescribed by the university and completes the required

courses, the university must award him a degree. The terms of the implied contract are contained

in the university’s bulletins, circulars and regulations made available to the student.’” Id. at *5

(quoting Papelino v. Albany Coll. of Pharmacy, 633 F.3d 81, 93 (2d Cir. 2011) (internal citations

and quotation marks omitted)).




                                                 26
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 27 of 39



       In analyzing the breach of contract claim, the Bergeron Court observed that plaintiffs

identified “a multitude of promises made by RIT regarding the benefits of its in-person, on-campus

program, including opportunities to work directly with faculty in their labs, vibrant and diverse

campus life, access to superior technology, and robust on-campus support.” Id. at *7-8. In addition,

the court noted that RIT offered two different programs—an “in-person, hands-on program” and

“fully online distance learning programs”—that were mutually exclusive and for which RIT

charged significantly different tuition rates. Id. at *1. The court concluded that the facts were

sufficient to allege a promise for in-person instruction and to survive a motion to dismiss. Id. at

*8.

       Ford, 2020 WL 7389155, is also instructive. There, Rennselaer Polytechnic Institute

(“RPI”) operated a program that relied on a “time based clustering and residential commons

program,” which required students to be on campus for specific portions of the program. See id. at

*4. Based on the claims in its catalog and allegations regarding the in-person program, the court

concluded that a promise for in-person instruction was plausible. Id. at *4-5.

       According to the material cited in the Amended Complaint, Johns Hopkins may not have

made as many assertions with respect to in-person education as were made by RPI or RIT. But,

like the students at RPI, Johns Hopkins requires some students to be on campus during certain

parts of the semester. See ECF 35, ¶ 41. And, similar to RIT, Johns Hopkins offered both in-person

and fully virtual learning programs and charged higher tuition rates for its in-person programs.

ECF 35, ¶¶ 53, 54; see Espejo, 2021 WL 810159, at *5 (“Certainly, Cornell has not made as many

assertions with respect to in-person education as RPI did [as recounted in Ford], nor is there any

indication that Cornell requires students to reside on campus for any part of their education.




                                                27
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 28 of 39



However, both this case and Ford include an explicit statement from the university indicating that

the education for which Plaintiffs paid tuition includes an on-campus component.”).

       Other judges of this court, considering analogous suits under Maryland law, have dismissed

the students’ contract claims. But, those cases are readily distinguishable. See Student “A” v.

Hogan, __F. Supp. 3d__, 2021 WL 119083 (D. Md. Jan. 13, 2021); Student “C” v. Anne Arundel

Cty. Cmty. Coll., __F. Supp. 3d__, 2021 WL 82919 (D. Md. Jan. 11, 2021); Student “B” v. Howard

Cty. Cmty. Coll., __F. Supp. 3d __, 2021 WL 75139 (D. Md. Jan. 8, 2021). In Student “A”, for

example, the plaintiffs sued public universities that qualified for the protection of sovereign

immunity.

       In Maryland, the State waives sovereign immunity in contract actions only where the

agreement at issue “is a written contract that an official or employee executed for the State.” Md.

Code. (2014 Repl. Vol.), § 12-201 of the State Government Article (“S.G.”); see Stern v. Bd. of

Regents, Univ. Sys. of Md., 380 Md. 691, 701, 846 A.2d 996, 1012-13 (2004) (explaining that this

provision is to be construed narrowly “in order to avoid weakening the doctrine of sovereign

immunity by judicial fiat”); ARA Health Services, Inc. v. Dep’t of Public Safety and Correctional

Services, 344 Md. 85, 91-92, 685 A.2d 435, 438 (1996) (per curiam). The Student “A” Court

concluded that the schools’ advertisements for in-person services could not be construed as

contracts that satisfied the waiver. 2021 WL 119083, at *3-5; see Student “C”, 2021 WL 82919,

at *5 (finding that “sovereign immunity bars Plaintiff's claim unless it is based on a signed writing

or a specific refund policy”); Student “B”, 2021 WL 75139, at *4 (same).

       In contrast with the public educational institutions at issue in the District of Maryland cases

cited above, Johns Hopkins is a private educational institution. Therefore, it is not protected by




                                                 28
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 29 of 39



sovereign immunity. Thus, plaintiff need not allege the existence of a written contract to succeed

with regard to her breach of contract claim.

       Moreover, numerous courts outside of this district have denied motions to dismiss in nearly

identical breach of contract actions, finding that the facts were sufficient to allege a contract for

in-person instruction, based on language from university handbooks, catalogs, and brochures. See,

e.g., Nguyen v. Stephens Institute, __ F. Supp. 3d __, 2021 WL 1186341, at *4 (N.D. Cal. Mar. 30,

2021) (finding statements in school’s marketing, advertisements, and other public representations,

coupled with statements in “Enrollment Agreement,” collectively formed implied contract to

provide in-person instruction); Patel v. Univ. of Vermont, No. 5:20-cv-61, 2021 WL 1049980, at

*8-9 (D. Vt. Mar. 15, 2021) (finding that “statements in the course catalogue and on the website

could reasonably be interpreted by a fact finder to form a promise that Plaintiffs’ academic courses

would be in-person and that Plaintiffs would receive the benefits of on-campus (and adjacent)

facilities and activities”); Emory, 2021 WL 358391, at *6 (“Defendant's customary practice and

the Plaintiffs’ payment of tuition represent sufficient factual allegations of mutual assent to an

implied contract.”); Rhodes v. Embry-Riddle Aeronautical Univ., Inc., __ F. Supp. 3d __, 2021

WL 140708, at *5-6 (M.D. Fla. Jan. 14, 2021) (finding plaintiffs adequately pleaded breach of

contract, noting that “[s]urely those on-campus students are paying for something”) (emphasis in

original); Bahrani v. Ne. Univ., No. 20-10946-RGS, 2020 WL 7774292, at *2 (D. Mass. Dec. 30,

2020) (holding that further factual development was needed to determine whether plaintiffs had a

contractual right to in-person instruction); Chong et al. v Northeastern Univ., No. CV 20-10844-

RGS, 2020 WL 7338499, at *3 (D. Mass. Dec. 14, 2020) (“Drawing all inferences in plaintiffs'

favor, the court cannot, as a matter of law, say that no student who read these statements could

have reasonably expected ... entitle[ment] to in-person instruction.”); Gibson v. Lynn Univ., Inc.,



                                                 29
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 30 of 39



No. 20-CIV-81173-RAR, 2020 WL 7024463, at *3 (S.D. Fla. Nov. 29, 2020) (rejecting

university's argument that complaint lacked allegations of contractual provisions requiring

university to provide in-person education or requiring a refund of fees; reasoning that

“[t]hroughout the Amended Complaint, Plaintiff cites to portions of Lynn's publications and

policies that suggest courses would be conducted in-person and students would have access to

campus facilities and activities”); Saroya, 2020 WL 7013598, at *5 (allegations of statements in

university's course catalog were sufficient to state a claim for breach of an implied-in-fact contract

to deliver courses in-person); Rosado, 2020 WL 6438684 (allegations of university documents

referring to in-person classes and amenities were sufficient to establish implied contract for in-

person instruction); Salerno, 488 F. Supp. 3d at 1217-18 (college publications “clearly implied

that courses would be conducted in-person” and touted college's on-campus “resources and

facilities”; such statements were sufficient to establish an implied contract).

       In its Reply, Hopkins points to language in the student handbook to support its argument

that the Court should afford deference to the University with regard to its decision to transition to

virtual learning. ECF 44 at 16-17. The SAIS Handbook, for example, states: “‘The policies and

procedures detailed in The Red Book are subject to revision at any time, and changes are

communicated to students only through their assigned JHU email addresses.’” Id. at 17. According

to JHU, this “explicit disclaimer” defeats plaintiff’s contention that there was an enforceable

contract for in-person instruction. Id.

       Ultimately, Hopkins may be able to establish that the parties contemplated that the students

would bear the risk of a University closure caused by a crisis, such as a global pandemic. But, my

ruling must be based on the allegations; questions as to other terms of the alleged contract are not

before me at this stage. These are matters that require further factual development.



                                                 30
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 31 of 39



       There are, of course, cases that have decided otherwise. See, e.g., Abuelhawa v. Santa

Clara Univ., 20-CV-04045, 2021 WL 1176689, at *6 (N.D. Cal. Mar. 29, 2021) (granting motion

to dismiss, finding plaintiffs did not plead a specific promise to provide in person instruction);

Hassan, 2021 WL 293255, at *6 (concluding that “Fordham's alleged statements do not rise to the

level of a specific promise to provide in-person educational services” ); Lindner v. Occidental

Coll., No. 20-CV-08481-JFW, 2020 WL 7350212, at *1 (C.D. Cal. Dec. 11, 2020) (finding

plaintiffs “failed to identify any specific language in the 2019–2020 Catalog or any other

publication from Occidental that promises in-person instruction”).             But, these cases are

distinguishable.

       For instance, as evidence of a contract for in-person instruction, the plaintiffs in Hassan,

2021 WL 293255, pointed to publications listing available courses that detailed the times and

locations of those classes; a search filter on the course catalog which allowed students to search

for courses by instruction mode; and an attendance policy which required students to attend every

class for each course. Id. at *5. The Hassan Court concluded that the statements did not constitute

a specific promise to provide in-person instruction. Hassan, 2021 WL 293255, at *6; see also

Lindner, 2020 WL 7350212 (plaintiffs relied on course catalog to plead breach of implied

contract). In contrast, as discussed, Botts’s allegations go significantly beyond statements from a

course catalog. In any event, I find more persuasive the cases that have deemed the allegations of

a contract sufficient to survive a Rule 12(b)(6) motion.

       In sum, the allegations are sufficient to support a claim that, at the very least, Johns Hopkins

and plaintiff had an implied contract for in-person, on-campus instruction. See Quinnipiac Univ.,

2021 WL 1146922, at *10 (declining to dismiss breach of contract claim because allegation that

Quinnipiac charges less for online degree programs in combination “with the parties’ alleged



                                                 31
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 32 of 39



course of conduct allow the reasonable inference that the parties may have at least implicitly

entered into a specific agreement for on-campus instruction”); Emory Univ., 2021 WL 358391, at

*6 (“Because implied contracts ‘arise from nonverbal conduct of the parties,’ the Defendant’s

customary practice of providing in-person instruction after the payment of tuition could plausibly

give rise to an implied contract….”); Rosado v. Barry Univ., 20-CV-21813-JEM, 2020 WL

6438684, at *3 (S.D. Fla. Oct. 30, 2020) (concluding that plaintiff’s “allegations that [defendant]

accepted $773 more per credit for in-person classes from [plaintiff], and actually provided in-

person education to [plaintiff] until March 19, 2020, in the backdrop of numerous other documents

referring to in-person classes and amenities, are sufficient to establish, at a minimum, an implied

contract”). Accordingly, I shall deny defendant’s Motion with respect to Count I.

                                          C. Unjust Enrichment
       As noted, plaintiff has also sued for unjust enrichment. In Count II, Botts alleges that

plaintiff and members of the classes “conferred a benefit” on Johns Hopkins by way of “monies

paid” for tuition and fees. ECF 35, ¶ 82. And, she claims that Johns Hopkins unjustly retained the

payments “even though it ceased providing the full education, experience, and services for which

the tuition and fees were collected,” id. ¶ 84, and it substituted “online education services” with a

“substantially lesser value.” Id. ¶ 85.

       A contract implied-in-law, known as a “quasi-contract,” or unjust enrichment, is a “[l]egal

fiction invented by common law courts to permit recovery by contractual remedy in cases where,

in fact, there is no contract, but where circumstances are such that justice warrants a recovery as

though there had been a promise.” Maryland Cas. Co., 442 Md. at 707, 114 A.3d 676 at 689

(emphasis and citations omitted); see AAC HP Realty, LLC v. Bubba Gump Shrimp Co., 243 Md.

App. 62, 70-71, 219 A.3d 99, 104 (2019); Mohiuddin, 196 Md. App. at 449, 9 A.3d at 865 (quoting

Restatement (Second) of Contracts, § 4 (1981)); Dashiell, 358 Md. at 96-97, 747 A.2d at 607

                                                 32
           Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 33 of 39



(Unjust enrichment is a remedy ‘“to provide relief for a plaintiff when an enforceable contract

does not exist but fairness dictates that the plaintiff receive compensation for services provided.’”)

(internal citation omitted). “A successful unjust enrichment claim serves to ‘deprive the defendant

of benefits that in equity and good conscience he ought not to keep, even though he may have

received those benefits quite honestly in the first instance, and even though the plaintiff may have

suffered no demonstrable losses.’” Hill, 402 Md. at 295–96, 936 A.2d at 352 (citation omitted);

see also Berry & Gould, P.A. v. Berry, 360 Md. 142, 151, 757 A.2d 108, 113 (2000).

       In Maryland, a claim of unjust enrichment is established when: “(1) the plaintiff confers a

benefit upon the defendant; (2) the defendant knows or appreciates the benefit; and (3) the

defendant’s acceptance or retention of the benefit under the circumstances is such that it would be

inequitable to allow the defendant to retain the benefit without the paying of value in return.”

Benson v. State, 389 Md. 615, 651-52, 887 A.2d 525, 546 (2005) (citation omitted); see also Hill

v. Cross Country Settlements, LLC, 402 Md. 281, 295, 936 A.2d 343, 351 (2007); Dashiell, 358

Md. at 95 n.7, 747 A.2d at 607 n.7; Jackson v. 2109 Brandywine, LLC, 180 Md. App. 535, 574,

952 A.2d 304, 327, cert. denied, 406 Md. 444, 959 A.2d 793 (2008); Swedish Civil Aviation Admin.

v. Project Mgmt. Enterprises, Inc., 190 F. Supp. 2d 785, 792-93 (D. Md. 2002). The “‘burden is

on the plaintiff to establish that the defendant holds plaintiff’s money and that it would be

unconscionable for him to retain it.’” Bank of America Corp. v. Gibbons, 173 Md. App. 261, 268,

918 A.2d 565, 569 (2007) (quoting Plitt v. Greenberg, 242 Md. 359, 364, 219 A.2d 237, 241

(1966)).

       Of relevance here, under Maryland law “a claim of unjust enrichment, which is a quasi-

contract claim, may not be brought where the subject matter of the claim is covered by an express

contract between the parties.” Janusz v. Gilliam, 404 Md. 524, 537, 947 A.2d 560, 567 (2008)



                                                 33
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 34 of 39



(internal quotation marks omitted); see Dashiell, 358 Md. at 101, 747 A.2d at 610 (“We hold that,

generally, quasi-contract claims such as quantum meruit and unjust enrichment cannot be asserted

when an express contract defining the rights and remedies of the parties exists.”); FLF, Inc. v.

World Publications, Inc., 999 F. Supp. 640, 642 (D. Md. 1998) (“It is settled law in Maryland, and

elsewhere, that a claim for unjust enrichment may not be brought where the subject matter of the

claim is covered by an express contract between the parties.”); Bubba Gump Shrimp Co., 243 Md.

App. at 70-71, 219 A.3d at 104 (recognizing that “‘no quasi-contractual claim can arise when a

contract exists between the parties concerning the same subject matter on which the quasi-

contractual claim rests’”) (citation omitted). Generally, when an enforceable contract exists, courts

“allow unjust enrichment claims only when there is evidence of fraud or bad faith,[] there has been

a breach of contract or a mutual rescission of the contract, when rescission is warranted,[] or when

the express contract does not fully address a subject matter.[]” Dashiell, 358 Md. at 100, 747 A.2d

at 608-09.

       In moving to dismiss this claim, Johns Hopkins argues that plaintiff cannot plead unjust

enrichment in the alternative because she has not alleged that the University acted fraudulently or

in bad faith. ECF 42-1 at 21-22. However, although a plaintiff “may not recover under both

contract and quasi-contract theories, [she] is not barred from pleading these theories in the

alternative where the existence of a contract concerning the subject matter is in dispute.” Swedish

Civil Aviation Admin., 190 F. Supp. 2d at 792 (holding that “[u]ntil an express contract is proven,

a motion to dismiss a claim for promissory estoppel or unjust enrichment on these grounds is

premature” and permitting the plaintiff to plead “both contract and quasi-contract claims in the

alternative”) (internal citations omitted). And, she need not plead fraud or bad faith in order to do

so.



                                                 34
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 35 of 39



       Johns Hopkins disputes the existence of a valid contract for in-person education. It is too

early to determine whether plaintiff is likely to prevail on her contract claim. Therefore, it would

be premature to bar plaintiff from pursuing her alternative claim of unjust enrichment. See CDC-

LCGH, LLC v. Mayor, 313 F. App'x 637, 641-42 (4th Cir. 2009) (finding that the plaintiff was

permitted to plead contract claims and quasi-contract claims in the alternative but, on motion for

summary judgment, the unjust enrichment claim failed because the defendant had proven the

existence of a valid, governing contract); First Flight Ltd. P'ship v. All. Tech. Grp., LLC, TDC-

18-0720, 2019 WL 343250, at *3 (D. Md. Jan. 28, 2019) (noting that “to the extent that the

existence of a valid contract remains in dispute, dismissal of a quasi-contract claim such as unjust

enrichment may not be warranted”); see also, e.g., Quinnipiac, 2021 WL 1146922, at *10-11

(finding that, “in light of the parties’ dispute as to the existence of an enforceable contract,

dismissal of the Plaintiffs’ unjust enrichment claim is inappropriate at this juncture”); Bradley

Univ., 2020 WL 7634159 (“Especially since the existence of the underlying contract is in dispute,

it would be premature for the Court to dismiss Plaintiff's unjust enrichment claim pled in the

alternative to her breach of contract claim.”).

       Hopkins also argues that plaintiff’s unjust enrichment claim fails because she has not

adequately alleged that Hopkins profited “by moving class to a virtual setting” and thus failed to

allege a benefit conferred on defendant that would be inequitable for it to retain. ECF 42-1 at 21-

22. In response, plaintiff alleges that she paid for in-person instruction and an on-campus

experience, which she did not receive. ECF 43 at 20 (citing ECF 35, ¶¶ 84-86). Further, she posits

that the tuition she paid for in-person instruction “exceeds the value of the online education she is

receiving now, based in part on Defendant’s own significantly lower pricing for on-line

education….” ECF 43 at 20 (citing ECF 35, ¶¶ 52-55).



                                                  35
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 36 of 39



       As with the contract claim, the question is not whether Johns Hopkins was justified in

moving its classes online. Rather, the issue is whether Hopkins is entitled to retain tuition that it

collected, despite the alleged promise to deliver in-person, on-campus instruction. See Stephens,

2021 WL 1186341, at *5 (finding allegation that school promised in-person, on-campus

instruction, but failed to deliver on promise and kept the tuition sufficient to infer the school “has

unjustly retained the tuition and fees for which” student paid).

       Moreover, even if plaintiff received a substantial benefit from her tuition payments, a

motion to dismiss tests the sufficiency of the pleading, not the merits of the case. The “question

of whether the institution was unjustly enriched by retaining [Botts’s] tuition—which allegedly

encompassed the costs of delivering in-person instruction and all of the attendant benefits that flow

from it—is a question improper for resolution on a motion to dismiss.” Quinnipiac, 2021 WL

1146922, at *11.

       I am satisfied that plaintiff has pleaded sufficient facts to withstand dismissal of her unjust

enrichment claim. See, e.g., McCarthy, 2021 WL 268242 (denying motion to dismiss unjust

enrichment claim); Chong, 2020 WL 7338499, at *4; Bergeron, 2020 WL 7486682, at *9; Ford,

2020 WL 7389255, at *8-9; Salerno, 488 F. Supp. 3d at 1218.

                                    D. Consumer Protection Act
       In Count III, plaintiff claims that Johns Hopkins engaged in unfair or deceptive trade

practices under MCPA, C.L. §§ 13-301(1), (2) and (9). In particular, she claims that Johns Hopkins

violated C.L. §§ 13-301(1), 2(i), and 2(iv) “by falsely representing and passing off to Plaintiff and

class members that online education has the same value as in-person education.” ECF 35, ¶ 90.

Plaintiff also alleges that the University “intended that Plaintiff and class members rely on its

implicit misrepresentation, through its failure to adjust tuition, and explicit misrepresentations, as



                                                 36
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 37 of 39



to the quality of its online classes as a substitute for in-person education,” in violation of C.L. §

13-301(9)(i). Id. ¶ 91.

       In relevant part, C.L. § 13-301 provides:

       Unfair, abusive, or deceptive trade practices include any:
       (1) False, falsely disparaging, or misleading oral or written statement, visual
       description, or other representation of any kind which has the capacity, tendency,
       or effect of deceiving or misleading consumers;
                                              ****
       (2) Representation that:
              (i) Consumer goods, consumer realty, or consumer services have a
       sponsorship, approval, accessory, characteristic, ingredient, use, benefit, or
       quantity which they do not have;
                                               ****
               (iv) Consumer goods, consumer realty, or consumer services are of a
       particular standard, quality, grade, style, or model which they are not;
                                               ****
       (9) Deception, fraud, false pretense, false premise, misrepresentation, or knowing
       concealment, suppression, or omission of any material fact with the intent that a
       consumer rely on the same in connection with:
               (i) The promotion or sale of any consumer goods, consumer realty, or
               consumer service[.]
       Maryland courts consider two components in analyzing whether a statement violates C.L.

§ 13-301(1). A misrepresentation “falls within the scope of C.L. § 13-301(1) if it is ‘false’ or

‘misleading’ and it has ‘the capacity, tendency, or effect of deceiving or misleading’ consumers.”

McGraw v. Loyola Ford, Inc., 124 Md. App. 560, 577, 723 A.2d 502, 510 (emphasis in original),

cert. denied, 353 Md. 473, 727 A.2d 382 (1999).

       Whether a statement is “misleading” is judged in Maryland from the point of view of a

reasonable but unsophisticated consumer. See Luskin’s, Inc. v. Consumer Protection Div., 353

Md. 335, 356-57, 726 A.2d 702, 712 (1999). In assessing the “capacity, tendency, or effect” of a

statement to deceive or mislead, courts consider whether “a significant number of unsophisticated

                                                 37
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 38 of 39



consumers would find [the] information [at issue] important in determining a course of action.”

Green v. H & R Block, Inc., 355 Md. 488, 524, 735 A.2d 1039, 1059 (1999).

       Put another way, a court should ask whether the information is “‘important to consumers

and, hence, likely to affect their choice.’” Luskin’s, 353 Md. at 359, 726 A.2d at 713 (citation

omitted). In this respect, a statement “cannot be viewed in a vacuum”; rather, it must be viewed

in the context in which it was made, along with other representations to the consumer. McGraw,

124 Md. App. at 580, 723 A.2d at 511.

       The parties argue over whether plaintiff’s MCPA claims are subject to the heightened

pleading standard under Fed. R. Civ. P. Rule 9(b). See ECF 43 at 23; ECF 44 at 20-22. But, this

disagreement is irrelevant because plaintiff fails to satisfy even the minimum pleading standard

under Rule 8.

       The Amended Complaint does not allege any false representations or misrepresentations

on the part of Johns Hopkins that “online education has the same value as in-person education.”

And, a complaint does not “suffice if it tenders naked assertions devoid of further factual

enhancement.” Iqbal, 556 U.S. at 678 (2009) (internal quotations omitted).

       Moreover, a reasonable student could not consider himself or herself “deceived” or

“misled” where the “school’s normal course of on-campus instruction was altered mid-semester

by an unforeseen global pandemic.” Bergeron, 2020 WL 7486682, at *11 (“Whatever the merit of

Plaintiffs’ breach of contract or unjust enrichment claims, there is nothing in the complaint that

plausibly alleges that RIT's publications would lead a reasonable prospective student to believe

that the institution would so risk student safety and defy the Governor's orders.”); see Ford, 2020

WL 7389155, at *10 (“No reasonable consumer would expect a university to remain open for in-




                                                38
        Case 1:20-cv-01335-ELH Document 58 Filed 04/21/21 Page 39 of 39



class instruction in the face of a pandemic and a state-mandated shutdown, regardless of whether

the school advertised on-campus learning as a strength.”).

       Accordingly, I conclude that plaintiff has failed to state a claim that the University engaged

in unfair or deceptive trade practices. See, e.g., In re Columbia Tuition Refund Action, 2021 WL

790638, at *10; Espejo, 2021 WL 810159, at *9; Bergeron, 2020 WL 7486682, at *11; Ford, 2020

WL 7389155, at *10.

                                      IV.    Conclusion

       For the foregoing reasons, the Motion (ECF 42) is granted in part and denied in part. An

Order follows, consistent with this Memorandum Opinion.



Date: April 21, 2021                                         /s/
                                                      Ellen L. Hollander
                                                      United States District Judge




                                                39
